NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2056-18T1

VERICREST FINANCIAL,
INC., F/B/O VERICREST
OPPORTUNITY LOAN
TRUST 2011-NPL1,

         Plaintiff-Respondent,

v.

AKIL K. KHALFANI,

         Defendant-Appellant,

and

MRS. KHALFANI, wife of
AKIL K. KHALFANI, and JP
MORGAN CHASE BANK, N.A.,

         Defendants.


                   Submitted October 22, 2019 - Decided November 18, 2019

                   Before Judges Fisher and Accurso.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Essex County, Docket No. F-
                   028224-12.
            Akil K. Khalfani, appellant pro se.

            Phelan Hallinan Diamond & Jones PC, attorneys for
            respondent (Brian J. Yoder, on the brief).

PER CURIAM

      In this residential foreclosure action, defendant Akil K. Khalfani appeals

from a December 21, 2018 order denying his motion to vacate the sheriff's

sale. Finding no error, we affirm.

      By way of background, defendant borrowed $388,000 in 2007 from

plaintiff's predecessor, secured by a non-purchase money mortgage, and failed

to make any payments after August 2010. Final judgment of foreclosure was

entered in July 2017. Although defendant filed two unsuccessful motions in an

attempt to vacate final judgment, he did not appeal.

      The property was offered at sheriff's sale in November 2018 and struck

off to plaintiff. Defendant filed a timely motion to vacate the sale, arguing

plaintiff "and the Essex County Sheriff department must be held accountable

for establishing the corresponding authorities which sanction the 'buy-

back'/credit bid of collateral (subject real property) to the plaintiff/mortgage

assignee in a County Sheriff auction process." Defendant also argued the sale

should be set aside because plaintiff submitted its proof of amount due in

support of final judgment by certification instead of affidavit. The Chancery

                                                                           A-2056-18T1
                                         2
judge denied the motion, noting she had twice before rejected defendant's

argument that defendant's proof of amount due contravened Rule 4:64-2, and

defendant presented no proof of impropriety in the sheriff's sale.

      Defendant reprises the same arguments on appeal, which we reject as

without sufficient merit to warrant discussion in a written opinion. R. 2:11-

3(e)(1)(E). Although the Chancery court has the power to vacate a sheriff's

sale, its exercise is limited to situations where there is "fraud, accident,

surprise, irregularity in the sale, and the like, making confirmation inequitable

and unjust to one or more of the parties." Crane v. Bielski, 15 N.J. 342, 346

(1954) (quoting Karel v. Davis, 122 N.J. Eq. 526, 530 (E. & A. 1937)).

Because defendant failed to demonstrate such circumstances here, and he is

obviously grossly out of time to challenge the entry of the final judgment, we

affirm the denial of his motion to vacate the sale.

      Affirmed.




                                                                               A-2056-18T1
                                         3